United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Short Hills, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-546
Issued: October 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 13, 2014 appellant, through counsel, filed a timely appeal from the July 17,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying an
emotional condition claim. He also timely appealed a November 14, 2013, OWCP decision
denying reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained an emotional
condition in the performance of duty due to the accepted employment factors; and (2) whether
OWCP properly refused to reopen appellant’s case for further review of the merits pursuant to 5
U.S.C. § 8128(a).
On appeal, appellant’s counsel argues that the medical evidence established that her
stress was caused by the accepted work factors, including an unreasonable workload.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 10, 2010 appellant, then a 57-year-old supervisor of customer service,
filed an occupational disease claim alleging that her severe depression was caused by her
employment. She attributed it to additional assignments and duties, increased workload, the
inability to complete her duties in the time allotted, cuts in supervisory staff and answering the
telephone. Appellant first became aware of her condition on April 1, 2005, but did not realize it
was caused by her employment until January 1, 2010. She stopped work on August 14, 2010.
On September 17, 2010 OWCP received an August 3, 2010 predisciplinary report
regarding appellant’s failure to perform certain duties in a timely fashion.
By letter dated September 20, 2010, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. Appellant was advised to submit additional
medical and factual evidence and given 30 days to provide this information.
In an August 20, 2010 hospital report from Holy Name Medical Center, Dr. Syed A.
Zaidi, a treating psychiatrist, performed an initial psychiatric evaluation. He reported that
appellant was admitted to Overlook Hospital following an overdose of pills she took at work.
Appellant stated that it had been her intention to die at work. Under history of illness, Dr. Zaidi
related a long history of depression and noted that she was taking medication for this condition
for approximately seven years. Appellant related having multiple stressors, including raising a
teenage grandson with severe medical problems and who was in a special school program. The
examination revealed her to be apathetic and depressed with poor eye contact. Dr. Zaidi
diagnosed severe recurrent depression. On August 21, 2010 appellant stated that she had a
history of bipolar disease and that she cried everyday going to work. On August 25, 2010
Dr. Zaidi reported that she was improving. He stated that appellant’s bipolar depression
worsened due to work stress.
On October 7, 2010 OWCP received a September 10, 2010 investigative report by the
employing establishment regarding appellant’s conduct on August 14, 2010 involving her
overdose of drugs at work.
In an October 12, 2010 evaluation, Dr. Zaidi provided a psychiatric history and mental
status examination findings. Appellant related stressors including an increased workload and
raising her teenage grandson, who had severe medical problems. She stated that her supervisory
workload had increased tremendously and that she was unable to handle it. At the time of
appellant’s admission, Dr. Zaidi reported that she was sad and extremely depressed. Appellant
was unable to talk about “her work without crying profusely and had to stop talking.” Following
her discharge from the hospital, Dr. Zaidi stated that she was able to discuss her work stressors
due to the reduction of her depression. Appellant related feeling overwhelmed at work, helpless,
crying on the way to work and unable to function at home after work. She had no assistant, there
was too much work for her do and that her breakdown was due to pressure to perform.
By decision dated November 29, 2010, OWCP denied appellant’s claim. It found that
she failed to establish any compensable factors of employment.

2

In a December 22, 2010 letter, appellant’s counsel requested a telephonic hearing before
an OWCP representative
By decision dated February 24, 2011, an OWCP hearing representative made a
preliminary determination that the case was not in posture for a hearing. The hearing
representative vacated the November 29, 2010 decision and remanded the case for further
development on the issue of whether appellant established any compensable factors.
On March 16, 2011 Postmaster Gerard J. Del Colle responded to appellant’s allegations.
He confirmed that reductions were made in the supervisor, clerk and carrier staff due to revenue
and mail volume decreases. Mr. Del Colle stated that appellant was assigned to cover Saturdays
alone with duties including answering the telephone and corrective action service talks. He
noted that approximately 25 e-mails were sent to supervisors daily. The e-mails concerned
notices, changes, deadlines, reminders, alters and instructions. Mr. Del Colle denied that any of
the e-mails were threatening. As to appellant staying late, he noted that she may have done so
for personal reasons such as avoiding traffic. Mr. Del Colle confirmed that she was responsible
daily for fleet concerns, including repairs, inoperative vehicles and replacements. He stated that
passports did not require appointments and the only role appellant played was scheduling a clerk
when needed.
In a March 17, 2011 letter, Sheila J, Owens, supervisor of customer service, responded to
appellant’s allegations. She concurred with appellant’s statement regarding a heavier workload
and additional stress. Ms. Owens stated that appellant did not complete her day load and
received additional help from the acting supervisor. She agreed that the staff reductions and
shortages impacted everyone and that adjustments had to be made to ensure delivery of the mail
and customer service with fewer people. Ms. Owens agreed that vehicle fleet paperwork was
part of her duties and that she did not timely complete such paperwork. She confirmed that
appellant worked alone on Saturdays from June to August 2010. During this time, customers
filed complaints stating that appellant was rude to them and hung up the telephone on them.
While agreeing that, all management received a large volume of e-mail, Ms. Owens denied being
aware of appellant receiving any threating e-mails. With respect to passport work, she stated that
appellant was only responsible for daily scheduling. Ms. Owens set up an appointment with the
Employee Assistance Program (EAP) after appellant told her that she felt like she was going to
have a breakdown.
By decision dated July 28, 2011, OWCP found that appellant established 10 compensable
factors of employment: (1) her workload increased when the supervisory staff was reduced to
two people from four; (2) due to a reduction in staff, she was short on clerks and carriers which
resulted in having to daily pivot two to three routes; (3) the inability to complete her work tasks
in the allotted timeframe; (4) in order to complete her tasks, she worked late; (5) from June to
August 2010 she had to work alone on Saturdays from open to close; (6) she assisted in
answering busy telephone calls; (7) she had to deal with customer service alone (the employing
establishment verified that on Saturdays she dealt with customer service issues alone, but stated
that it received multiple customers complaints saying she hung up on them or was rude);
(8) appellant was responsible for an old vehicle fleet which broke down constantly causing her to
make repairs and find replacements; (9) she was responsible for the service talks and edit books;
and (10) on August 3, 2010 a predisciplinary interview was performed. OWCP found that the

3

medical evidence was insufficient to establish that her depression was causally related to the
accepted work factors.
In an August 2, 2011 letter, appellant’s counsel requested a telephone hearing before an
OWCP hearing representative, which was held on November 17, 2011
By decision dated January 26, 2012, an OWCP hearing representative affirmed the denial
of appellant’s claim. She found that medical evidence failed to establish that appellant’s
emotional condition was causally related to the accepted employment factors.
In a June 8, 2012 letter, appellant’s counsel requested reconsideration. In a May 2, 2012
report, Dr. Zaidi stated that appellant was seen for depression and unstable mood. He attributed
her depression to work stress. Dr. Zaidi related that appellant’s stress had increased during the
summer 2010 due to the reduction of supervisors and she was left in charge on Saturdays. He
noted that the employing establishment provided passports for the whole area and was very busy.
Appellant also had to deal with reduced staffing due to people being on vacation or sick and
being in charge. She was also stressed by a meeting with the officer-in-charge who referred her
to the EAP. At the meeting on August 3, 2010 appellant cried throughout and reiterated that she
was under stress from her work duties. On August 14, 2010 the pressure became overwhelming
and she took an overdose of pills at work. Dr. Zaidi stated that these work incidents led to
appellant’s breakdown, severe depression and suicide attempt.
By decision dated September 18, 2012, OWCP denied the prior decisions denying the
claims.
In a letter dated June 12, 2013, appellant’s counsel requested reconsideration. In a
March 10, 2013 report, Dr. Zaidi noted appellant’s history and that she was first seen following
her suicide attempt at work. He related that her depression first occurred approximately six to
seven years before she was totally overwhelmed. Appellant attributed her stress to her work
duties. While she stated that there was some stress involved in raising her teenage grandson, she
denied feeling overwhelmed by it or complaining about it. Dr. Zaidi stated that there were
distinct stressors, which led to appellant’s suicide attempt and breakdown. He identified the
stressors as an increased workload due to the reduction in the supervisor staff to two from four,
being short staffed on clerks and carriers, working alone on Saturday from opening to closing
and having to work late to catch up on her work. Dr. Zaidi opined that appellant’s work stressors
caused her depression, which led to her breakdown and suicide attempt.
By decision dated July 17, 2013, OWCP denied modification of its prior decisions.
In November 6, 2013 letter, appellant’s counsel requested reconsideration. He submitted
an October 2, 2013 statement from appellant addressing her workload.
By decision dated November 14, 2013, OWCP denied reconsideration without further
merit review.

4

LEGAL PRECEDENT -- ISSUE 1
To establish a claim that he or she sustained an emotional condition in the performance of
duty, an employee must submit the following: (1) medical evidence establishing that he or she
has an emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his or her emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
illness has some connection with the employing establishment but nevertheless does not come
within the concept or coverage of workers’ compensation.4 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employing establishment, the disability comes within the coverage
of FECA.5 On the other hand, the disability is not covered where it results from such factors as
an employee’s fear of a reduction-in-force or his or her frustration from not being permitted to
work in a particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, it should then determine whether the evidence of record substantiates that factor.8
When the matter asserted is a compensable factor of employment and the evidence of record
establishes the truth of the matter asserted, OWCP must base its decision on an analysis of the
medical evidence.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially

2

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

3

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

4

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

J.F., 59 ECAB 331 (2008); Gregorio E. Coned, 52 ECAB 410 (2001).

7

D.L., 58 ECAB 217 (2006).

8

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Robert Breeden, supra note 3.

5

assigned work duties of the employee and are not covered under FECA.10 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.11
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.12
ANALYSIS -- ISSUE 1
When appellant filed her occupational disease claim, she worked as a supervisor of
customer service at the employing establishment. She had multiple responsibilities supervising
this branch of the employing establishment. Appellant alleged that various factors of her
employment caused stress, aggravated her depression and led to an attempted suicide while at
work. In a July 28, 2011 decision, OWCP accepted that she had established compensable factors
of employment which included: (1) an increased workload as the result of the supervisory staff
being reduced from four to two; (2) being short of clerical and carrier staff due a reduction in
staff which resulting in having to daily pivot two to three routes; (3) an inability to complete her
work tasks in the allotted timeframe; (4) working late to complete her work tasks; (5) from June
to August 2010 she had to work Saturdays from open to close alone; (6) assisted in answering
busy telephone calls; (7) having to deal with customer service alone on Saturdays she dealt;
(8) she was responsible for an old vehicle fleet which were breaking down constantly and she
had to make repairs and find replacements; (9) responsibility for the service talks and edit books;
and (10) on August 30, 2010 a predisciplinary interview was performed. The Board finds the
above incidents were compensable factors of employment under Cutler as they pertain to her
regular and specially assigned duties as a supervisor.13
As appellant has established compensable factors of employment, the remaining question
is whether the medical evidence is sufficient to establish that she sustained an emotional
condition causally related to the accepted facts.
The Board finds that the case is not in posture for decision. The medical evidence of
record generally supports accepted compensable employment factors caused or aggravated
appellant’s emotional condition.
Appellant submitted reports from Dr. Zaidi dated August 20, 2010 to March 10, 2013.
Dr. Zaidi diagnosed depression which he attributed to her work stress. He identified the work
stress as appellant having increased work duties as the result of a reduction in supervisors in the
summer 2010, being overwhelmed with her work duties and being left in charge on Saturdays.
Appellant also had stress from dealing with the reduction of staff due to people being on vacation
10

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 556 (1991).
11

See William H. Fortner, 49 ECAB 324 (1998).

12

Ruth S. Johnson, 46 ECAB 237 (1994).

13

See Lillian Cutler, supra note 5.

6

or sick. Dr. Zaidi concluded that, as a result of these stressors, she felt overwhelmed, which
caused her breakdown, depression and a suicide attempt at work. While appellant acknowledged
stress with raising her teenage grandson, she denied feeling overwhelmed.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter.14 While appellant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.15 While Dr. Zaidi’s
medical reports do not contain sufficient medical reasoning to overcome her burden of proof,
explaining how the accepted compensable factors caused or aggravated her depression, his
reports are generally supportive of her claim and raise an uncontroverted inference of causal
relationship sufficient to required further development by OWCP.16
On remand, OWCP should refer appellant, the case record and a statement of accepted
facts, to an appropriate Board-certified psychiatric specialist for an evaluation and rationalized
medical opinion concerning the cause of her claimed emotional condition. After such further
development as deemed necessary, it should issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.17

14

R.B., Docket No. 08-1662 (issued December 18, 2008); A.A., 59 ECAB 726 (2008); Donald R. Gervasi, 57
ECAB 281 (2005); Vanessa Young, 55 ECAB 575 (2004).
15

D.N., 59 ECAB 576 (2008); Richard E. Simpson, 55 ECAB 490 (2004).

16

See also E.J., Docket No. 09-1481 (issued February 19, 2010); see John J. Carlone, 41 ECAB 354 (1989);
Horace Langhorne, 29 ECAB 820 (1978).
17

In view of the Board’s disposition on the first issue, the issue of whether OWCP properly denied merit review
is moot.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 14 and July 17, 2013 are set aside and the case
remanded for further proceedings consistent with the above opinion.
Issued: October 6, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

